Citation Nr: 0419661	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 8, 1989 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for PTSD was granted 
with an effective date of March 8, 1989 assigned.

Procedural history

The veteran served on active duty from February 1965 to 
October 1965.

In November 2001 the RO granted service connection for PTSD 
and assigned an effective date of March 8, 1989 therefor.  A 
noncompensable (zero) percent evaluation was assigned in 
November 2001 as of March 8, 1989; in a May 2002 rating 
decisions this rating was increased to 30 percent as of March 
8, 1989, and in August 2003 this rating was increased to 100 
percent as of that date.  In November 2002 the veteran 
indicated disagreement with the assignment of March 8, 1989 
as the effective date for the award of service connection for 
PTSD.  A Statement of the Case was issued by the RO in August 
2003, and the veteran perfected his appeal to the Board of 
this matter with the submission of a Substantive Appeal in 
September 2003.


FINDINGS OF FACT

1.  In January 1984, the veteran submitted a claim for 
service connection for PTSD, a claim that was eventually 
denied by the Board in September 1986.

2.  On March 8, 1989, the RO received a claim by the veteran 
seeking entitlement to service connection for PTSD.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for PTSD between September 1986 and March 8, 1989.


CONCLUSIONS OF LAW

1.  Records received in December 2000 from the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), and an accompanying statement, while constituting 
new and material evidence, are not the type of service 
department records contemplated under 38 C.F.R. § 3.156(c).  

2.  The legal criteria for an effective date prior to March 
8, 1989 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.156, 3.158, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a effective date earlier than the 
currently assigned March 8, 1989 for service connection for 
PTSD.  His contentions will be addressed below.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)].  In general, the VCAA emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated, and it affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
needed evidence.    
 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the VCAA is accordingly potentially applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
However, as explained immediately below, despite its 
potentially broad applicability to all claims, the VCAA has 
little, if any, bearing in this case on the appeal of the 
effective date assigned for the award of service connection.  

The VCAA concerns notification about evidence needed to prove 
factual matters involved in a claim.  In this case, the crux 
of the veteran's argument is that VA has misapplied the law 
in his case-here, 38 C.F.R. § 3.156(c)-and that, if it 
correctly applied this regulation, he would be granted an 
effective date of January 26, 1984, the date of receipt of 
his initial claim for service connection for post-traumatic 
stress disorder.  The veteran and his attorney have not 
alleged that there are any missing records that need to be 
obtained.  Therefore, this appeal involves a legal question 
rather than a factual one.  The facts are not in dispute; 
therefore, there is no evidentiary development that is 
required to be undertaken and accordingly no notice to the 
veteran which needs to be given.  See Manning v. Principi, 16 
Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter].  

In short, because this appeal does not involve a dispute 
about facts, further evidentiary development is not relevant 
to this case.  Accordingly, the Board concludes that the VCAA 
provides no requirements that must be fulfilled, and there is 
no prejudice to the veteran in deciding his appeal at this 
time.

The Board adds that the veteran and his attorney have been 
accorded appropriate opportunity to present argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003). 

Relevant law and regulations

Effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim are as follows: 

(q) New and material evidence:

	(1) Other than service department 
records:

		(i) Received within the appeal 
period or prior to appellate decision.  
The effective date will be as though the 
former decision had not been rendered....

		(ii) Received after final 
disallowance.  Date of receipt of new 
claim or date entitlement arose, 
whichever is later....

	(2) Service department records.  To 
agree with evaluation (since it is 
considered these records were lost
or mislaid) or date of receipt of claim 
on which prior evaluation was made, 
whichever is later, subject to rules on 
original claims filed within 1 year after 
separation from service.

(r) Reopened claims:  Date of receipt of 
claim or date entitlement arose, 
whichever is later....

38 C.F.R. §§ 3.400(q), (r) (2003) (emphasis in original).

Additionally, under 38 C.F.R. § 3.155(a) (2003), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. 3.157(b) (2003), once a 
formal claim for pension or compensation has been allowed or 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim to reopen.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  
Additionally, a claim specifying the benefit sought must be 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.  

Finality/new and material evidence

In general, Board decisions are final. See 38 U.S.C.A. § 7104 
(West 2002); 
38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

Under 38 C.F.R. § 3.156(c) (2003), 

[w]here the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.

Service connection - PTSD

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. 
§ 3.304(f) (2003); Moreau v. Brown, 9 Vet. App. 389 (1996).

Factual background

The veteran first filed a claim of entitlement to service 
connection for PTSD in January 1984, with receipt of his 
claim by VA shown to be January 26, 1984.  The RO denied his 
claim in July 1985; he thereafter appealed that decision to 
the Board which, in September 1986, also denied his claim.  
Of record at that time were the veteran's service medical 
records and post-service VA medical records.  The Board, 
while acknowledging his purported stressor incident, pointed 
out that the evidence failed to show that PTSD had been 
either diagnosed or otherwise clinically demonstrated by 
recognized criteria.

VA medical records dated between September 1986 and March 
1989 show that the veteran received treatment for various 
disabilities, to include PTSD.  

On March 8, 1989, the RO received another request from the 
veteran that he be awarded service connection for PTSD.  In 
September 1989, the RO advised the veteran by letter that 
this claim had been denied by the Board in September 1986, 
and that reconsideration of this matter required the 
submittal of new and material evidence.  The veteran 
indicated disagreement with that determination, and he 
thereafter perfected an appeal to the Board.  The Board 
remanded the PTSD claim in June 1994, May 1996, April 1997 
and July 1998.  In December 2000, the RO requested that the 
Naval Historical Center conduct a review for confirmation of 
an in-service stressor; the RO furnished the Center with  
copies of examination results, DD Form 214, and DD Form 20.  

Later in December 2000, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) forwarded to the RO deck 
logs for the USS MOUNT KATMAI for periods in July 1965 and 
August 1965.  The USASCRUR noted that the deck logs pertained 
to the in port periods during the veteran's tour of duty 
aboard that ship, and that, in particular, the August 1, 1965 
deck log "documents that two Filipino men were observed 
onboard the Commanding Officer's gig (boat).  They were 
hailed and gave no response so three shots were fired close 
to their boat.  The boat proceeded under power."

In a November 2001 rating decision, the RO granted service 
connection, based on the December 2000 statement and 
accompanying deck logs submitted by USASCRUR.  The RO noted 
that the medical evidence contained a clinical diagnosis of 
PTSD (the report of a September 1997 VA examination), 
credible supporting evidence that one of the claimed in-
service stressors occurred (the log books of the USS MOUNT 
KATMAI, which document an August 1965 event very similar to 
that described by the veteran), and clinical evidence linking 
the veteran's PTSD to one of the claimed in-service stressors 
(again, the report of the September 1997 VA examination).  
The RO assigned an effective date of March 8, 1989, the date 
of receipt of the veteran's reopened claim for service 
connection for PTSD.  A 100 percent disability rating was 
subsequently awarded, also effective March 8, 1989.

The veteran, through his attorney, thereafter requested that 
an effective date earlier than March 8, 1989 be assigned.  
This appeal followed.

Analysis

The veteran through his attorney has argued that the 
application of 38 C.F.R. § 3.156(c) to the facts in this case 
compels the grant of an effective date of January 26, 1984, 
which was the date of receipt of the veteran's initial claim 
for service connection for PTSD.  The attorney contended that 
the veteran's claim for service connection for post-traumatic 
stress disorder had been denied "without a complete and 
accurate record of the veteran's military service" and that 
the submission of new and material evidence "in the form of 
supplemental service records furnished by [USASCRUR] required 
the application of 38 C.F.R. § 3.156(c)."  He also stated 
that the RO's consideration and reliance upon these records 
in ultimately granting service connection constituted 
reliance on "a supplemental report from the service 
department which had been received after the original 
decision became final."  
The attorney further stated that reliance upon this evidence 
required VA to "reconsider" the former Board decision, 
which VA has failed to do by failing to grant the earlier 
effective date.

The Board has taken into consideration the argument that the 
December 2000 USASCRUR letter and accompanying documents 
constitute a supplemental report from the service department 
as is contemplated under 38 C.F.R. § 3.156(c).  However, for 
reasons expressed below the Board finds that the deck logs 
upon which the USASCRUR relied in determining that a stressor 
event had in fact occurred are not the type of records 
contemplated under that regulation.  

The Board has thoroughly reviewed the records relied upon by 
the veteran, which are comprised of deck logs.  These records 
are not the veteran's service medical records, service 
personnel records, or service records specifically pertaining 
to the veteran.  In none of them is the veteran's name 
mentioned, nor are they otherwise personalized specifically 
to the veteran.  These records confirm that an event happened 
to others.  They do not confirm that the event happened to 
the veteran.  
The question which must be answered, therefore, is whether 
unit histories, deck logs and the like, which do not in and 
of themselves establish that a veteran experienced a stressor 
event but which constitute a "piece of the puzzle", fall 
under 38 C.F.R. § 3.156 (c). 

That section, by its own language, refers to "official 
service department records which presumably been misplaced 
and have now been located".  This is not the case here.  The 
deck logs have never been misplaced.  The regulation also 
includes "corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or report".  This, too, does not fit the case.  
There was no previous report, and the deck logs were not 
corrected. 

The history of 38 C.F.R. § 3.156(c) is instructive in this 
regard.  Prior to October 1954, this regulation [which until 
January 1991 was identified as 38 C.F.R. § 3.156(b)] merely 
referenced "a supplemental report from the service 
department," without explanation of what that term meant.  
In October 1954, the regulation was revised with the addition 
of an explanation of the term "supplemental report"; 
specifically, the language setting forth what this evidence 
"comprehends" as contained in the current regulation was 
added.  See VAR 1201(F), revised October 28, 1954.  The 
additional language clarified what was meant by "a 
supplemental report from the service department".  Such 
reports were clearly intended to encompass only records that 
were "presumably misplaced and which have now been 
located," or those records that were corrections of 
commission or omission in a prior record.  The deck logs that 
are the center of the veteran's argument fall under neither 
of these parameters. 

It must also be pointed out that this analysis of 38 C.F.R. 
§ 3.156(c) is supported by the language of 38 C.F.R. 
§ 3.400(q)(2), which, as noted above, also refers to the 
assignment of effective dates following the receipt of new 
and material evidence.  Under that regulation, it notes that 
the service department records contemplated are considered to 
have been "lost or mislaid."  

The Board reads 38 C.F.R. § 3.156(c) as contemplating 
situations in which records specifically pertaining to a 
claimant were in the possession of the government but could 
not be located or were incorrectly presented to VA, and that 
the VA decision based thereon was thus compromised (e.g. a 
PTSD claim was denied because the record of a veteran's 
receipt of the Purple Heart Medal was lost).  Such is not the 
case where, as here, a veteran alleges stressors which are 
ultimately confirmed by the use of unit histories and the 
like which were not lost or erroneous. 

In short, the deck logs and USASCRUR letter do not fall 
within the plain meaning of 38 C.F.R. § 3.156(c).  No records 
were lost and none were corrected.  Thus, the Board finds 
that the RO was not required to reconsider the prior claim 
for service connection for post-traumatic stress disorder, as 
the evidence that was new and material does not fall under 
that which is contemplated under 38 C.F.R. § 3.156(c) for the 
reasons stated above.

The Board has also reviewed the evidence of record to see if 
an informal claim to reopen was filed prior to March 9, 1989.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  

VA medical records dated between 1984 and 1989 were 
apparently associated with the veteran's claims file 
subsequent to the Board's September 1986 decision which 
denied the PTSD claim.  However, review of those records do 
not reflect any intent by the veteran to seek entitlement to 
service connection for PTSD.  See 3.155(a); Dunson v. Brown, 
4 Vet. App. 327, 330 (1993).  Moreover, these VA medical 
records were not associated with the veteran's claims file 
until after March 8, 1989, so they would not cause the 
assignment of an earlier effective date in any event.  The 
Board is aware that the United States Court of Appeals for 
Veterans Claims (the Court) has held that the VA adjudication 
system has constructive possession of documents generated by 
VA even though not in the adjudication system's actual 
possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  However, the Court subsequently held that Bell was 
not to be applied retroactively.  See Damrel v. Brown. 6 Vet. 
App. 242, 246 (1994).  Since Bell was promulgated in 1992, 
VA, therefore, cannot be found to have had constructive 
possession of these records prior to March 8, 1989.  

Additionally, the Board has considered whether an informal 
petition to reopen was filed under 38 C.F.R. § 3.157(b).  
However, regulation requires that a veteran be service 
connected for a disability for it to be applicable.  As of 
March 9, 1989, the veteran was not in receipt of service 
connection for any disability, and thus that regulation was 
not applicable to his claim.     

Finally, the Board notes that the veteran's attorney has 
argued, in the alternative, that 38 C.F.R. § 3.400(q)(1)(ii) 
and (r) exceed and/or conflict with the plain language of 
38 U.S.C.A. § 5110 and should be deemed invalid.  The Board 
does not have jurisdiction to address the validity of a 
regulation and will therefore not address this argument.  See 
38 U.S.C.A. § 7014 (West 2002); 
38 C.F.R. § 19.5 (2003) [the Board is bound by the applicable 
statutes and regulations].

In summary, the September 1986 Board decision which denied 
the veteran's claim of entitlement to service connection for 
PTSD is a final decision.  See 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2003). The  veteran next filed a 
claim of entitlement to service connection for PTSD on March 
9, 1989, which was ultimately granted.  The correct effective 
date is the date of the veteran's petition to reopen, March 
9, 1989.  See 38 U.S.C.A. § 5110(a) [effective date of an 
award based on . . . a claim reopened after final 
adjudication...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor]; see also 38 C.F.R. §§ 3.400(q)(1), 
(r).

In summary, for the reasons and bases stated above, the Board 
finds that an effective date earlier than March 9, 1989 
cannot be assigned for the award of service connection for 
PTSD.  The appeal is denied.

Additional comment

Although the veteran's attorney referred to the September 
1986 Board decision being "reconsidered", this was within 
the context of his arguments pertaining to the language 
38 C.F.R. § 3.156(c), discussed above.  The Board does not 
read into the attorney's presentation any intent to request 
the Board to reconsider its 1986 decision other than within 
the terms of 38 C.F.R. § 3.156; as discussed above the Board 
has declined to do so.  If the veteran or his attorney in 
fact wish to file a motion for reconsideration, they are 
referred to 38 C.F.R. § 20.1000 et seq.

ORDER

Entitlement to an effective date earlier than March 9, 1989 
for the award of service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



